Citation Nr: 1445318	
Decision Date: 10/14/14    Archive Date: 10/22/14

DOCKET NO.  04-20 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss. 

2.  Entitlement to a compensable disability rating for eczema on the right forearm and ear canals.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Steven Ginski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1953 to May 1957, from June 1957 to August 1961, and from March 1991 to March 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The Veteran requested a BVA hearing in Washington, DC in his May 2004 VA-Form 9 Appeal to the Board of Veterans' Appeals.  The Board scheduled the requested hearing to take place in September 2014 and informed him by a July 2013 letter of the hearing.  He failed to report for the hearing without good cause.  Hence, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2011).   

The record reasonably raises the question of whether the Veteran is unemployable due to his service-connected disabilities.  The issue of entitlement to a TDIU rating is part and parcel of the higher rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board has jurisdiction over the TDIU issue via its jurisdiction over the ratings issues.  Accordingly, TDIU has been added to the issues on appeal as indicated on the title page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  A remand is necessary in this case so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  

First, the claims file shows that there may be relevant records in the possession of the Social Security Administration (SSA) that have not yet been associated with the claims file.  In a VA 21-4138 Statement in Support of Claim dated September 28, 1996, the Veteran wrote that he had "applied to Social Security for Disability based on suggestions from [his] doctors."  Also, in a letter dated July 26, 2003, the Veteran wrote that "Social Security doctors have determined me to be 100% totally disabled since 1995."  This statement is included in an argument in support of the Veteran's pending bilateral hearing disability claim.  Finally, the Veteran submitted a June 12, 2008 letter, writing that "Social Security determined me 100% disabled in 1996 ... VA is aware of this evaluation.  Documentation has been furnished to VA."  This June 2008 letter was written to support the Veteran's appeal of his bilateral hearing loss and eczema claims before the Board.  Essentially, on numerous occasions, the Veteran associates his claims for bilateral hearing loss and eczema with Social Security Administration disability benefits.  

However, the record does not include any administrative or medical documents held by the SSA or evidence of VA's attempt to procure such documents.  On remand, the AOJ must attempt to obtain any relevant records associated with any claim for disability benefits administered by the SSA and associate any obtained records with the claims file.  

Additionally, VA must schedule a VA examination that addresses the Veteran's claim for increased disability rating for his eczema affecting his right forearm and ear canals.  This disability, for which service connection was established in October 1993, was described as intermittent eczema that, since service in 1956, had affected the Veteran's hands, right forearm, and ear canals.  In a January 2003 VA examination, the examiner concluded that the Veteran's history was "suggestive of dyshidrotic eczema."  The Board is not aware of any medical records that document the Veteran's skin condition later than this January 2003 examination report, and this report is not adequate.  Therefore, on remand, the AOJ must provide an adequate medical examination to the Veteran regarding his skin condition.    

Further, VA must schedule a VA examination that addresses the Veteran's claim for a compensable initial disability rating for his bilateral hearing loss.  VA granted service connection for this disability in August 2003.  The record does not include any medical or treatment records documenting the Veteran's bilateral hearing disability after October 2007, the Veteran has asserted it contributed to his SSA disability, and it is unclear as to the current level of his hearing loss disability.  Therefore, on remand, the AOJ must provide an adequate medical examination to the Veteran regarding his bilateral hearing loss.  

Finally, the RO must provide a VA examination to assess the issue of the Veteran's entitlement to TDIU.  There is insufficient medical evidence of record for the Board to adjudicate the TDIU issue.  Furthermore, the RO must specifically adjudicate the TDIU aspect of the claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises him about what is needed to substantiate a claim for TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

2.  Obtain any relevant administrative and medical records associated with any claim by the Veteran for disability benefits from the SSA regardless of whether the claim was granted.  Associate any obtained records with the claims file.  If no records are obtained, obtain a negative reply and associate such reply with the claims file.  

3.  After any obtained SSA records are associated with the claims file, ensure that the Veteran is scheduled for appropriate VA examinations.  The claims file must be provided to the examiners, the examiners must review the claims file in conjunction with the examination, and the examiners must annotate their report as to whether the claims file was reviewed.  

Any testing deemed necessary should be accomplished.  A complete rationale must be provided for any opinion rendered.   The following examinations must be conducted:

(a)  An appropriate VA examination with regard to the severity and manifestations of the Veteran's bilateral hearing loss.  The necessary audiological testing should be performed.

(b)  An appropriate VA examination with regard to the severity and manifestations of the Veteran's eczema.    

(c)  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist with respect to his TDIU claim.  The claims file should be made available to the examiner and all appropriate tests should be performed.  The examiner must opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful occupation.  In offering this impression, the examiner must acknowledge and take into account this Veteran's education, training, and work history.  All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

4.  Then, readjudicate the claims on appeal.  If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).
 


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




